Citation Nr: 9901690	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed secondary to medication used to treat 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1994.  A hearing was held in December 1996 in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
case was previously remanded in March 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
originating agency.

2.  Evidence received since the June 1985 determination 
includes contentions that medication used to treat TB caused 
a psychiatric disorder, which was not of record at the time 
of the previous determination, and which bears substantially 
and directly on the matter in question.  

3.  A psychiatric disorder was first manifested more than one 
year after the veterans discharge from service.  

4.  There is no competent evidence finding that the veterans 
psychiatric disorder was causally related to medication used 
to treat TB.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for an 
acquired psychiatric disorder, claimed secondary to 
medication used to treat tuberculosis, is reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, or within a year of discharge.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  An acquired psychiatric disorder is not secondary to 
medication used to treat tuberculosis.  38 C.F.R. § 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence

Entitlement to service connection for an acquired psychiatric 
disorder, claimed secondary to service-connected pulmonary 
tuberculosis was denied by rating action of the agency of 
original jurisdiction dated in June 1985.  That decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1998).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  Subsequent to the ROs 
denial of the veterans request to reopen the claim; indeed, 
subsequent to the prior Board remand, the United States Court 
of Veterans Appeals (Court) issued a decision that altered 
the standard used to determine whether evidence is new and 
material.  Specifically, requirement of a reasonable 
possibility that the new evidence would result in a change in 
outcome, as set forth in Colvin v. Derwinski, 1 Vet.App. 171 
(1991), was found to be more stringent than, as well as 
inconsistent with, the pertinent regulation.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  According to Hodge, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge.  

Under the new standard, the new evidence submitted since the 
prior decision is clearly material.  In this regard, the 
earlier claim was based on the veterans contention that the 
tuberculosis (TB) itself had caused a psychiatric disorder, 
whereas in the new claim, he contends that medication used to 
treat the TB caused a psychiatric disorder, an entirely new 
premise.  These contentions alone are so significant that 
they must be considered in connection with the evidence 
previously of record.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board must review the claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, we do 
not believe the veteran will be prejudiced by our deciding 
the case on the merits at this time.  He has been given 
adequate notice of the need to submit evidence, and, indeed, 
he has submitted numerous items of evidence; he has appeared 
at a hearing before the undersigned; and his contentions have 
focused primarily on the underlying issue of service 
connection for a psychiatric disorder, due to medication used 
to treat TB.  Bernard v. Brown, 4 Vet.App. 384 (1993).

B.  Reopened claimfactual background

Service medical records show that the veteran was 
hospitalized in October 1970, for treatment of suspected TB; 
despite negative sputum cultures, he had positive PPD tests, 
and a persistent left upper lobe infiltrate, which had not 
responded to other antibiotic treatment.  Treatment with INH 
(isoniazid) and PAS was therefore initiated.  Eventually, 
sputum cultures were positive as well.  He was discharged 
from active duty, and put on the Temporary Duty Retired List 
(TDRL), in February 1971.  At that time, he was transferred 
from Valley Forge General Hospital to the Charleston VA 
hospital.  It was noted that the veteran had been switched 
from PAS to Myambutol, but had been continued on INH.  He had 
a positive PPD, negative cultures, and X-ray evidence of a 
minimal left upper lobe infiltrate compatible with TB.  He 
was to be followed with Myambutol and INH.  

On a special chest examination in August 1971, the veteran 
was reported to be taking INH and PAS.  He did not currently 
have any symptoms associated with TB.  However, a chests X-
ray in October 1971 found good but not complete clearing 
of the left upper lobe infiltrate.  In January 1972, he was 
hospitalized for two days in a military hospital for a TDRL 
evaluation for TB.  Regarding his treatment, it was noted 
that in recent months he had been switched from PAS to 
Ethambutol, and that he was now taking INH and Ethambutol.  
He was asymptomatic, and his TB was thought to be inactive.  
A VA examination was conducted in April 1972; the veteran 
continued to take INH and Ethambutol, and his TB was 
diagnosed as inactive.  

However, the veteran was hospitalized in the Atlanta VA 
hospital from July to August 1972, for treatment of his TB 
which had again become active.  It was noted that someone had 
stopped the Ethambutol about four months earlier, leaving the 
veteran on only INH.  He now had a cavity in the left upper 
lobe, and positive sputum tests.  He was treated on a five 
drug regimen of INH, Ethambutol, Rifampin, Pyrazinamide and 
streptomycin, felt necessary because he had developed the 
cavity while on anti-TB medication.  Sputum cultures revealed 
the organism to be sensitive to all drugs, and he was 
discharged on INH and Ethambutol.  At that time his sputum 
cultures were negative.  He was to remain on INH and 
Ethambutol until August 1974.  

VA outpatient treatment records show his continued treatment 
on that medication regimen.  In addition, a TDRL in January 
1974 noted that the TB was inactive at that time, and that 
the veteran continued to be treated with the medications INH 
and Ethambutol.  In September 1974, he was evaluated at the 
VA, and it was determined to discontinue the Ethambutol, but 
continue the INH for awhile longer.  In December 1974, it 
was noted that he had been inactive for 24 months.  The INH 
was continued, and was again continued for 6 more months in 
June 1975.  In December 1975, the outpatient treatment note 
directed that routine studies were to be obtained; if they 
were ok, treatment would be discontinued.  Subsequent 
treatment records indicate that the INH was in fact 
discontinued at that time.  Although the veteran has 
contended that a June 1976 outpatient record indicates that 
it was discontinued at that time, we note that the identified 
record refers to the medication Chlor-Trimeton.  

In September 1976, the veteran was brought to the Augusta VA 
hospital by his employer following a bizarre episode while at 
work.  It as noted to be his first admission to that 
hospital, although he had been previously hospitalized at the 
VA in Charleston and Atlanta.  The veteran was admitted and 
treated with medication and therapy.  The ward physician 
described active psychotic manifestations such as visual 
hallucinations and delusions.  However, after approximately 
one week of treatment, his symptoms seemed to suddenly fall 
into remission.  It was concluded that he had experienced an 
acute schizophrenic episode which was now in fair remission.  

A routine chest X-ray on that admission revealed an area of 
soft infiltrate and fibrosis with two small cavities, thought 
to be probably due to acid-fast organism.  Sputum culture was 
not reported prior to discharge, and he was referred for 
outpatient follow-up after his discharge.  The recommended 
medications on discharge did not include TB medications.  
Nevertheless, according to a Tuberculosis Case Report, 
dated in October 1976, the veteran was treated with INH 
during this hospitalization, from September 20, 1976, to 
October 12, 1976.  

Approximately two weeks later, he was admitted to the Georgia 
Regional Hospital at Augusta, with paranoia.  The pertinent 
history was that he had been hospitalized about a month 
earlier following his first psychotic break.  Additionally, 
during the approximately one year period prior to admission, 
the veteran had engaged in behavior such as heavy drinking, 
and frequent abandonment of his family, until, suddenly, he 
became a Christian, and developed tremendous guilt about his 
previous behavior.  In November 1976, he was transferred to 
the VA hospital, with a diagnosis of paranoid psychosis.  

Records from the November 1976 hospitalization in the VA 
facility note that due to his history of TB, INH and 
Pyridoxine were resumed.  From a psychiatric standpoint, he 
made satisfactory progress, and his discharge medications 
included INH and Pyridoxine.  Outpatient follow-up records 
show that in December 1976, a history of TB treated in 1970 
with INH and Ethambutol, with a reactivation in 1972, treated 
with the same medications until December 1975.  He had been 
started on INH and Pyridoxine recently, and he was continued 
on these medications.  In January 1977, it was noted that 
there was no evidence of activation of disease on X-rays, and 
that a sputum smear was negative.  Accordingly, INH and 
Ethambutol were discontinued.  

In February 1981, the veteran was hospitalized in the Medical 
College of Georgia, and it was noted that he had not had any 
mental problems since his last hospitalization about three 
years earlier.  The diagnosis was bipolar illness, and he was 
in remission at the time of his discharge in March 1981.  The 
evidence of record shows his subsequent treatment for much of 
the period from November 1981 to January 1994, for 
psychiatric problems, including numerous hospitalizations, 
primarily for treatment of bipolar disorder.  He was also 
noted to have developed a Lithium-induced hypothyroid, 
for which he was treated with thyroid replacement.  An 
electroencephalogram in January 1984 was normal.  The 
evidence also discloses that although organicity was 
suspected from psychological testing in 1985, a computerized 
tomography (CT) scan was normal.  

In March 1987, the veteran had a positive PPD, and a chest X-
ray showed cavitation with volume loss in the left upper 
lobe.  Accordingly, despite negative sputum cultures, he was 
placed on INH.  In August 1987, the impression was that the 
veteran had a history of treated TB, with negative cultures 
in March 1987, and no clear evidence of active TB.  The chest 
X-ray was felt to be consistent with old scarring, and INH 
was discontinued.  

On a VA examination in September 1987, the veterans wife 
related that the veterans problems had developed in 1976, 
when one day he began confessing things, and felt he had to 
repent.  Eventually he had been hospitalized, but due to 
repeated hospitalizations, he had eventually lost his job in 
1983, and had not worked since.

In connection with the veterans appeal, a number of articles 
and excerpts from published works have been submitted on his 
behalf, which primarily address the phenomenon of INH-
associated psychosis.  Also submitted was an excerpt 
indicating that TB can develop in organs other than the 
lungs, including the brain, and that the destruction may 
occur even decades after the original infection.  However, it 
is noteworthy that tests, such as a CT scan and an 
electroencephalogram, have not shown any destruction of the 
brain in this case.  

Concerning the articles addressing INH-associated psychosis, 
first is the entry for INH contained in the 1992 edition of 
the PHYSICIANS DESK REFERENCE, which notes, under Adverse 
Effects, that neurotoxic effects, which are uncommon with 
conventional doses, include memory impairment and toxic 
psychosis.  The usual adult dose was 300 mg per day.  

In addition, two pieces co-written by two physicians, 
published in THE LANCET 735-736 (Sept. 23, 1989) and in 33 
CANADIAN JOURNAL OF PSYCHIATRY 675-676 (date not provided), speak 
to psychiatric manifestations, including psychosis and 
paranoia, which have been attributed to INH.  According to 
the articles, the psychiatric complications are more likely 
to occur if INH is given in high doses, or in the presence of 
other predisposing factors, including old age, diabetes, and 
alcoholism.  The JOURNAL article notes, on page 675, that 
[t]he neuropsychiatric side effects may occur at any time 
during treatment with I.N.H.  (emphasis added).  A case 
report described involved a patient who had been brought to 
their hospital with complaints of manic symptoms, of 15 days 
duration; he had been on anti-TB medications, including INH, 
for one month.  The INH was discontinued, and symptoms 
resolved within five days, with treatment.  His TB specialist 
again reintroduced INH, and, three days later, the manic 
symptoms reappeared, which again resolved with treatment and 
cessation of INH.  

An excerpt from a letter printed in 34 PSYCHOSOMATICS 538 (Nov.-
Dec. 1993) reports, regarding psychiatric complications of 
INH, including psychosis, described a case report involving 
organic hallucinosis in a women treated with INH, whose 
symptoms were refractory to antipsychotic medication but 
finally responded to pyridoxine, and subsequently remained 
free of symptoms.  It was noted that the case highlighted two 
important points; that the symptoms may persist despite 
discontinuance of INH, and that pyridoxine may not prevent 
psychiatric complications during INH therapy but may prove 
efficacious once INH has been stopped.  

An abstract from an article in 27 ANNALS OF PHARMACOTHERAPY 167-
170 (Feb. 1993) notes that INH-associated psychosis is rare, 
and the mechanism is uncertain, although it appears that INH 
was associated with psychosis in the cases reviewed.  

At a hearing before the undersigned in December 1996, the 
veteran and his wife testified that the veteran had been very 
manic, with bizarre behavior, the entire time he was being 
treated with INH, which would change into a depression as 
soon as the medication was stopped.  There was no evidence of 
mental impairment in the veteran, or his family, prior to the 
administration of INH.  The veterans wife also felt that the 
more than five years that the veteran was kept on the INH was 
too  long.  She stated that a VA physician also had indicated 
his belief that the INH caused the veterans psychiatric 
problems, and recommended that she find outside support.  

In June 1997, a VA examination was conducted to determine 
whether the veteran has psychiatric problems due to or 
aggravated by INH therapy for TB.  The examiner concluded 
that the veterans psychotic symptoms, as described by the 
veteran and contained in the file, were consistent with 
schizophrenia.  Currently, he mostly had negative symptoms, 
which was usual for his age.  It was noted that as 
schizophrenia is now thought to be both genetic and 
relating to a current stressor, it is conceivable that his 
prolonged period of medication could have aggravated a 
genetic problem which was there to begin with.  It was 
impossible to say that that was the case and since the 
[veteran] was not hospitalized for several years after he was 
off medication, it is even harder to specifically link the 
two together.  

C.  Reopened claimanalysis

Initially, we find that the appellants claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991); see 
Wallin v. West, No. 97-1023 (U.S. Vet. App. Oct. 16, 1998) .  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellants claim has been satisfied.  Id.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If the disability is a psychosis, service connection 
may be established if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

There is no evidence that the veteran had a psychiatric 
disorder in service, or within a year of discharge.  Rather, 
the veteran believes that he developed a psychiatric 
disability secondary to medication, specifically, INH, which 
used to treat his service-connected TB for several years.  In 
evaluating the veterans claim, if the evidence supports the 
claim or is in relative equipoise, the veteran prevails; only 
if a fair preponderance of the evidence is against the claim 
is the claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

The evidence in the veterans favor consists of the fact that 
he was treated for a period in excess of five years with INH 
for TB; the medical literature indicating that INH can induce 
a psychosis; and his wifes testimony that he exhibited 
symptoms of mania contemporaneous with the INH treatment.  

Balanced against this evidence is evidence showing that he 
was not treated for a psychosis until nine months after INH 
was discontinued; and that subsequent short-term instances of 
INH therapy were not concurrent with psychotic symptoms.  
Specifically, the sequence of INH treatment and psychotic 
symptoms may be summarized as first showing INH treatment 
from October 1970 to December 1975; the veterans first 
psychotic break occurred in September 1976; treatment with 
INH was begun during this hospitalization, but the veteran 
experienced a rapid resolution of his psychotic symptoms at 
that time.  There was a recurrence of psychotic symptoms in 
late October 1976, and treatment with INH was again started 
in November.  However, the psychiatric symptoms resolved with 
treatment at that time.  In January 1977, the INH was 
discontinued, and the veteran did not exhibit any abnormal 
psychiatric behavior, according to the record, until February 
1981.  For a period of several months, from March to August, 
in 1987, he was again treated with INH, but this period of 
treatment did not coincide with any exacerbation of 
psychiatric symptoms.  

In examining the evidence submitted by the veteran, the case 
studies and conclusions reported do not contain facts of 
sufficient similarity to the facts in the veterans case, 
such as to permit a lay person to observe an obvious pattern, 
based on the facts alone, without regard to independent 
medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  In this regard, those studies report the onset of 
symptoms contemporaneously with the treatment with INH, and 
indeed, within a relatively short period after treatment had 
been initiated.  Although the veteran was treated for several 
years, the recorded dosages did not exceed the guidelines set 
forth in the PDR excerpt submitted by the appellant.  The 
symptoms in the case studies were of sufficient severity to 
require treatment shortly after their onset.  Moreover, the 
symptoms resolved with the cessation of the INH, and the use 
of appropriate medication, although not necessarily 
immediately.  None of these factors were present in this 
case.  

While evidence that a causal connection is plausible is 
sufficient to well-ground the claim, for a grant of service 
connection, it must be more than plausible; it must be at 
least as likely as not that, in the veterans specific 
circumstances, there was a causal connection.  In this case, 
there is no medical evidence containing the necessary degree 
of certitude.  The only medical evidence to explicitly 
address such a question resulted in a conclusion that 
although a connection between INH and a psychosis was 
conceivable,  the examiner also found that it was 
impossible to tell, but felt that it was less likely because 
of the interim between the cessation of the medication and 
the onset of psychosis.  The veterans wife has written, 
pointing out that the examiner was wrong in stating that this 
interim was years in length, and the evidence does in 
fact show that it was an interval of nine months.  However, 
the examiner concluded, in essence, only that it was 
conceivable that such a connection was present, but that 
the interim made such a connection even less likely.  The 
fact that the psychotic break occurred nine months after the 
medication was discontinued, rather than several years, still 
leaves us at the point where the examiner said it was 
conceivable but impossible to tell.  

The veterans wife also claims that he exhibited symptoms of 
mania contemporaneous with the INH treatment, and we note 
that a hospitalization from October to November 1976 contains 
a history of a period of alcohol abuse and frequent 
abandonment of the family, followed by his becoming actively 
Christian, and suffering tremendous guilt, during the year 
prior to his first hospitalization.  However, although lay 
statements may provide a description of observable symptoms, 
medical expertise is required to provide a diagnosis for 
those symptoms.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997).  In this case, there is no medical evidence that 
provides a diagnosis of a mental illness prior to September 
1976, at which time a very brief history of pertinent 
symptoms was reported.  

When considered together with the other medical evidence of 
record, which only discusses cases in which psychotic 
symptoms developed during the treatment with INH, the weight 
of the evidence is against the veterans claim.  In this 
regard, there is no general medical evidence, or evidence 
specific to the veteran, which is competent, that results in 
a conclusion that it is at least as likely as not that the 
veterans psychiatric disability was causally related to INH 
used to treat service-connected TB.  Accordingly, the benefit 
of the doubt doctrine is not for application, and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991).  







	(CONTINUED ON NEXT PAGE)





ORDER

The issue of service connection for an acquired psychiatric 
disorder, claimed secondary to medication used to treat 
tuberculosis, is reopened by the submission of new and 
material evidence.

Service connection for an acquired psychiatric disorder, 
claimed secondary to medication used to treat tuberculosis, 
is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
